THE THIRTEENTH COURT OF APPEALS

                                    13-13-00408-CV


                         DANA BISHOP
                              v.
VRM (VENDOR RESOURCE MANAGEMENT DULY AUTHORIZED AGENT FOR THE
                SECRETARY OF VETERANS AFFAIRS)


                                  On Appeal from the
                 County Court at Law No. 4 of Williamson County, Texas
                            Trial Cause No. 12-1897-CC4


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed as moot. The Court orders the

appeal DISMISSED AS MOOT in accordance with its opinion. Costs of the appeal are

adjudged against appellant although she is exempt from payment due to her affidavit to

inability to pay costs.

       We further order this decision certified below for observance.

January 16, 2014